NO. 07-08-0427-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                   JANUARY 20, 2009

                          ______________________________

                         THE STATE OF TEXAS, APPELLANT

                                             v.

                          GREGORY THORNTON, APPELLEE


                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2008-419,888; HON. JIM BOB DARNELL, PRESIDING

                         _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                           Order on Abatement and Remand


       Appellant, the State of Texas, appeals from the trial court’s order granting a motion

to suppress evidence filed by appellee, Gregory Thornton. Following the trial court’s ruling

on the motion, the State filed a request for findings of fact and conclusions of law. The

State’s request is included in the clerk’s record. However, the trial court neither entered

such findings and conclusions nor announced the basis for its ruling on the record. Upon
request of a losing party on a motion to suppress, the trial court must make findings of fact

and conclusions of law adequate to provide the court of appeals with a basis upon which

to review the trial court’s application of the law to the facts. Castro v. State, 227 S.W.3d
737, 743 (Tex.Crim.App. 2007); State v. Cullen, 195 S.W.3d 696, 699 (Tex.Crim.App.

2006).


         Accordingly, we abate the appeal and remand the cause to the 140th District Court

of Lubbock County for further proceedings. Upon remand, the trial court shall enter

findings of fact and conclusions of law consistent with the court’s ruling in Cullen and cause

to be developed a supplemental clerk’s record containing its findings of fact and

conclusions of law. The court shall then file the supplemental record with this court on or

before February 10, 2009. Should further time be needed by the trial court, then it must

be requested by February 10, 2009.


         It is so ordered.


                                                  Per Curiam


Do not publish.




                                              2